El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
Tres recursos de apelación se han sometido conjuntamente ante este Tribunal, ya que envuelven cuestiones comunes. La demandante-apelante presentó, en la Sección de Ponce del anterior Tribunal de Distrito de Puerto Rico, tres demandas de “Desahucio por Detentación” contra Jesús Figueroa, José Aguilera y Alejandro Torres. De las demandas surge que la demandante es dueña de dos casas enclavadas en solares de su propiedad y localizadas en la Calle Isabel de la ciudad de Ponee; que la demandante adquirió dichos inmuebles por compra el 20 de abril de 1951, y que en la fecha de la adqui-sición cada uno de los tres demandados ocupaba parte de los inmuebles como inquilino del anterior dueño y “que cuando la parte demandante adquirió dichos inmuebles le notificó por escrito y de modo fehaciente a cada uno de los demandados con fecha 23 de mayo de 1951, para que procediera a desalojar el local que ocupaba, toda vez que no renovaba ni aceptaba re-novar el contrato de arrendamiento que tenía dicho deman-dado con el dueño anterior y era el propósito, y lo es aún, de la parte demandante retirar el local del mercado de alquileres de buena fe y para dedicarlo al uso propio y para su negocio.” Se solicitó el desahucio de los demandados. Estos últimos ra-dicaron escritos intitulados “Excepciones Previas y Contesta-ción”, en que se alegaba que la demanda “no aduce hechos su-ficientes para determinar una causa de acción”, y que el tribunal carecía de jurisdicción. En la contestación los deman-dados negaron ciertos hechos y alegaron afirmativamente otros.
Posteriormente, y sin haberse celebrado la vista del caso en sus méritos, el tribunal a quo dictó una resolución decía-*435rando con lugar las “excepciones previas” por insuficiencia legal de los hechos expuestos en las demandas y decretando que el tribunal carecía de jurisdicción en los tres casos. La parte demandante solicitó que se dictasen sentencias en su contra, alegando que las demandas no eran enmendables, y el tribunal inferior así lo hizo, dictando sentencias declarando sin lugar las demandas y condenando a la demandante a pa-gar $100 en cada caso, en concepto de honorarios de abo-gado. Contra esas sentencias ha apelado ante nos la deman-dante y como único error señalado alega que el tribunal inferior erró al haber declarado con lugar las excepciones previas de los demandados y al haber declarado sin lugar las de-mandas.
El tribunal sentenciador resolvió que las demandas eran insuficientes porque en ellas no se alegaba el cumplimiento previo de ciertas “condiciones precedentes” a una acción de desahucio, según esas condiciones han sido señaladas y esta-blecidas en el artículo 12-A de la Ley núm. 464 de 25 de abril de 1946 ((1) pág. 1327), (Ley de Alquileres Razonables), según dicho artículo fué enmendado por la Ley 201 de 14 de mayo de 1948 ((1) pág. 575). También resolvió el tribunal inferior que de las demandas surgía que había tenido lugar la tácita reconducción, con todos sus efectos, en cuanto a los meses de abril y de mayo de 1951, ya que no obstante haber adquirido la demandante los inmuebles el 20 de abril de 1951, ella no requirió el desalojo de los locales hasta el 23 de mayo de 1951. En virtud de tales fundamentos, el tribunal inferior llegó a la conclusión de que, en vista de que se mantenía una relación arrendaticia entre las partes, los demandados no eran detentadores, faltando, para darle autoridad sobre el caso, la requerida alegación jurisdiccional sobre la cuantía de los cánones de arrendamiento.
Los artículos 12, 12-A-7 y 15 de la citada Ley de Alquileres Razonables (Ley núm. 201 de 14 de mayo de 1948) disponen, en lo pertinente, lo siguiente:
*436“Artículo 12.— (Según enmendado por la Ley 201 de 14 de mayo de 1948.) Sea cual fuere la fecha de su edificación u ocu-pación y tanto en las viviendas como en los locales de negocio, aunque cambie el dueño o el titular arrendador, llegado el día del vencimiento pactado en el contrato de arrendamiento, éste se prorrogará obligatoriamente para el arrendador y potestativa-mente para el inquilino o arrendatario, sin alteración de ninguna de sus cláusulas, todas las cuales se reputarán vigentes. Lo anterior es aplicable tanto a contratos escritos como a convenios orales y la prórroga se entenderá por los plazos que fija el Ar-tículo 1471 del Código Civil, pero nunca por un período mayor que la duración de la emergencia declarada en esta Ley. Dicha prórroga es también aplicable a solares dados en arriendo y en los cuales existen edificaciones pertenecientes a dueño distinto al del solar.
“Artículo 12-A.— (Según enmendado por la Ley 201 de 14 de mayo de 1948.) Como excepciones a lo dispuesto en el ar-tículo precedente, el arrendador podrá negar la prórroga del con-trato de arrendamiento y en su consecuencia promover la acción de desahucio solamente en los casos siguientes:
“7. Por necesitar para sí de buena fe, el local de comercio o negocio. Para que prospere esta excepción será necesario que concurran las condiciones fijadas a continuación.
“a. Que el arrendador haya adquirido la propiedad con ante-rioridad al 17 de julio de 1947, (sic) fecha de vigencia de la Ley de Alquileres Razonables en cuanto a locales comerciales y de negocio, y que el local hubiera estado arrendado por plazo fijo y ya hubiera vencido el término del arrendamiento.
“b. Que el arrendador no tenga establecido en la misma loca-lidad, en edificio propio o ajeno, un negocio de naturaleza igual o parecida al que tenga el inquilino.
“c. Que el arrendador interese el local para ocuparlo perso-nalmente con negocio de su exclusiva pertenencia.
“d. El mero hecho de que el arrendador desee o necesite la ampliación de su negocio no-será causa bastante para justificar la necesidad en que se halla de ocupar el local que hubiere dado en arriendo.
“e. El arrendador deberá notificar por escrito en forma fe-haciente al inquilino afectado la necesidad en que se halla de ocupar para sí el local, y le requerirá para que desaloje el mismo, *437todo ello con seis meses de antelación, por lo menos, a la fecha en que el inquilino reciba la notificación de desalojo.
“Artículo 15.— (Según enmendado por la Ley 51 de 10 de ■ junio de 1948.) Toda persona que adquiera una propiedad arrendada quedará sujeta a los términos de esta Ley, y no podrá reclamar otros derechos que aquéllos que en la misma se esta-blecen en favor del propietario original.
“En todo caso de venta, cesión o enajenación de propiedad arrendada, el contrato de arrendamiento que el inquilino tuviera con el dueño anterior, se entenderá subsistente y sujeto a la pró-rroga que especifica el artículo 12 de la Ley.
“Tampoco podrá la persona que adquiera una propiedad arrendada promover contra el inquilino acción alguna de desa-hucio, desahucio por detentación o para recobrar la posesión de dicha propiedad a no ser por las causas y bajo los términos y condiciones que se expresan en los artículos 12-A a 12-J de esta Ley.”
En las demandas se alega que el propósito de la deman-dante era, y aún lo es, de buena fe, el de retirar los locales del mercado de alquileres, para dedicarlos al uso propio y para su negocio. El tribunal sentenciador resolvió que tal alega-ción no era suficiente para justificar la terminación de los arriendos, ya que debía alegarse el cumplimiento de otras con-diciones y requisitos,- “necesarios y precedentes”, señalados en el citado artículo 12-A-7. Específicamente, el tribunal a quo basó su resolución en el criterio de que las demandas eran in-suficientes porque de ellas surgía que la propiedad se había adquirido con posterioridad al 17 de julio de 1946 (1) y por-que en ellas no se alegaba que la propietaria no tuviese esta-blecido en la misma localidad, en edificio propio o ajeno, un negocio de naturaleza igual o parecida al que tuviesen los in-quilinos, ni que en dichos locales la demandante establecería un negocio de su exclusiva pertenencia, ni que realmente ella tuviese la necesidad de ocuparlos para sí.
En Rivera v. R. Cobián Chinea & Co., 181 F.2d 974, de fecha 19 de mayo de 1950, la Corte de Apelaciones de los Es-*438tados Unidos para el Primer Circuito, resolvió que el artículo 12 de la Ley de Alquileres Razonables de 1946 (núm. 464 de 25 de abril de 1946) era inconstitucional y nulo en tanto y hasta el punto de que prohibiese a un arrendador el tramitar una acción de desahucio contra un arrendatario cuando el arrendador o dueño desea de buena fe recuperar el local arrendado con el propósito de retirarlo del mercado de alqui-leres y dedicarlo a sp propio uso, en aquellos casos en que haya expirado el término del arrendamiento contractual. Se esta-blece, por lo tanto, que el propietario no puede ser privado de su derecho constitucional a desahuciar a un inquilino, bajo las circunstancias ya indicadas, o sea, cuando el propietario cumpla con lo siguiente: (1) Que tenga el propósito, de buena fe, de recuperar la propiedad para su propio uso, retirándola del mercado de alquileres, y (2) que haya expirado el término del arrendamiento contractual.
Es cierto que el caso de autos no está gobernado por las disposiciones del artículo 12 de la ley núm. 464 de 1946, que estaba directamente envuelta en el caso de Rivera v. Cobián Chinea, supra, y debe resolverse al amparo del ya transcrito artículo 12-A-7, que forma parte de la Ley núm. 201 de 14 de mayo de 1948. Sin embargo, las condiciones a la acción de desahucio fijadas en el artículo 12-A-7, y que fueron señala-das por el tribunal a quo como requisitos necesarios y previos a la acción de desahucio, constituyen limitaciones y restriccio-nes adicionales al ejercicio del derecho constitucional del pro-pietario a desahuciar al inquilino cuando el propósito bona fide del dueño sea, como hemos visto, el de retirar la propie-dad del mercado de alquileres para dedicarlo a su propio uso, cuando haya vencido el término del arrendamiento contractual. Por lo tanto, tales condiciones, limitaciones y restric-ciones adicionales deben ser consideradas como inconstitucio-nales e inválidas, en cuanto a su aplicación a un caso como el de autos, en que se alega que la demandante tiene el propó-sito de retirar los locales del mercado de alquileres para dedi-carlos a su propio uso. Los citados artículos 12 y 12-A-7 es-*439tablecen un sistema de prórroga obligatoria para el arren-dador, pudiendo él negar la' prórroga del vínculo arren-daticio al cumplir con determinadas condiciones enumeradas en el estatuto. Como hemos visto, en el caso de Rivera v. Cobián Chinea, supra, se resuelve que es inconstitucional un sistema de prórroga obligatoria que prive al dueño de su de-recho a recuperar, de buena fe, la propiedad para su propio uso, retirándola del mercado de alquileres, al terminar el con-trato de arrendamiento. Las condiciones previas al ejerci-cio de tal derecho exigidas por el artículo 12-A-7 y por el tribunal a quo coartan y restringen ese derecho más allá de los límites autorizados en la opinión de la Corte de Apelaciones para el Primer Circuito. Nos explicaremos.
El artículo citado establece como condición al desahucio el que el arrendador haya adquirido la propiedad con anterio-ridad a la vigencia de la Ley de Alquileres Razonables, en cuanto a locales comerciales y de negocio. La efectividad del derecho constitucional del arrendador de recuperar la pro-piedad bajo las circunstancias ya enumeradas no debe depen-der de la fecha en que se adquirió la propiedad. El derecho surge al adquirirse la propiedad, independientemente de la fecha de adquisición.
El inciso (b) del artículo 12-A-7, exige, como condición al desahucio, el que el arrendador demuestre que él no tiene es-tablecido en la localidad, en edificio propio o ajeno, un negocio de naturaleza igual o parecida al que tenga el inquilino. Ahora bien, el derecho constitucional del propietario a recu-perar una propiedad específica, en la situación envuelta en el caso de Rivera v. Cobián Chinea, que es la misma prevale-ciente en el de autos, es independiente de, y no puede estar condicionado en el hecho de que el arrendador tenga o deje de tener otra propiedad distinta u otro negocio de clase alguna. La existencia de otro negocio no le imprime validez constitu-cional a una prohibición al ejercicio del derecho de recobrar el inmueble para su propio uso y de retirar la propiedad del mercado de alquileres. Tampoco debe ser condición previa al *440ejercicio de tal derecho el que el arrendador demuestre que in-teresa el local para ocuparlo personalmente con negocio de su propia pertenencia. Bajo la doctrina: establecida en el citado caso de Rivera v. Cobián Chinea, supra, basta con que el arrendador interese, de buena fe, dedicar la propiedad a su propio uso, independientemente de la naturaleza de ese uso.
Naturalmente, es válido el requisito señalado en el inciso (e) del art. 12-A-7, en cuanto al hecho de que el arrendador deberá notificar por escrito en forma fehaciente al inquilino afectado, en cuanto a su propósito de ocupar la propiedad a los fines indicados en el caso de Rivera v. Cobián Chinea, y de formular el correspondiente requerimiento de desalojo, todo ello con seis meses de antelación, por lo menos, a la fe-cha en que el inquilino reciba la notificación de desalojo. Se trata de un trámite procesal que conlleva un nuevo período de espera que no afecta el derecho al desahucio. En las de-mandas radicadas en el caso de autos se alega el cumplimiento de tal requisito.
Llegamos, por lo tanto, a la conclusión de que es legal-mente suficiente la alegación contenida en las demandas al efecto de que la parte demandante tiene el propósito de de-salojar a los inquilinos para retirar los locales del mercado de alquileres y dedicarlos a su propio uso, no siendo necesa-rio el que la demandante hubiese alegado el cumplimiento de las demás condiciones ya discutidas. Debemos observar, sin embargo, que en Rivera v. Cobián Chinea, supra, se deter-mina que el derecho del arrendador al desahucio está condi-cionado, además, en la demostración de que el término del contrato de arrendamiento ha expirado. En las demandas no se expone cuál era el término de los contratos de arrenda-miento anteriores a la adquisición. Pero sí se alega que la demandante compró los inmuebles el 20 de abril de 1951, cuando los demandados eran inquilinos. La compra por la demandante, y la posterior notificación y requerimiento a los demandados, tuvieron el efecto de dar por terminados los pre-*441vios contratos de arrendamiento con los inquilinos, en la si-tuación de hechos envuelta en este caso. Torres v. Biaggi, 72 D.P.R. 869, 873.
Los-arts. 70 y 76 de la Ley de Arrendamientos Urbanos de España, que tenían -su antecedente en el artículo 1° del Decreto de 29 de diciembre de 1931, de España, son casi exactamente idénticos al artículo 12 de' nuestra Ley de Alquileres Razonables. Tales artículos disponen lo siguiente:
“Art. 70. — Sea cual fuere la fecha de su edificación u ocu-pación, y tanto en las viviendas como en los locales de negocio,
' aunque cambie el dueño o el titular arrendador, llegado el día del vencimiento pactado- en el contrato de arrendamiento, éste se pro-rrogará obligatoriamente para el arrendador y potestativamente para el inquilino o- arrendatario, sin alteración de ninguna de sus cláusulas, todas las cuales se reputarán vigentes.
“Art. 76. — Transcurrido el plazo por el que hubiere sido pac-tado el arrendamiento de vivienda o local de negocio, podrá el arrendador negar la prórroga del contrato por alguna de las causas siguientes:
“Primera. Por necesitar para sí la vivienda o local de ne-gocio, o para que la ocupen sus descendientes o ascendientes con-sanguíneos.
“Segunda. Por proyectar el derribo de la finca para edificar otra que cuente, cuando menos, con un tercio más dé las vivien-das que en ella hubiere, y una, como mínimo, si no- las hubiere en el edificio que se pretende derribar.”
La sentencia del Tribunal Supremo de España de 9 de enero de 1948 establece que el régimen de prórroga obliga-gatoria para el arrendador, determinada en tales artículos, es radicalmente incompatible con el artículo 1571 del Código Civil de España (1461 del nuestro), que faculta al comprador de una finca determinada para dar por terminado el arriendo antes del plazo marcado en el contrato, “porque la‘ prórroga sólo puede tener lugar cuando ha expirado el término contractual, y sería totalmente contraria al propósito del legis-lador de dar estabilidad a los contratos en favor de los inqui-linos que antes de llegar dicho término, el contrato, que por *442ministerio de ley es prorrogable de modo indefinido, pudiera darse por concluso por el nuevo adquirente.” 10 Manresa 866, 5a. ed.
La decisión del Tribunal Supremo de España se amparó en una situación legal de prórroga obligatoria para los arren-dadores, prevaleciente en ese país, en virtud de la cual los contratos se consideran prorrogados indefinidamente, por mi-nisterio de ley. La facultad de terminar el arriendo en virtud de una compra queda subordinada, en España, a una ley posterior que establece la obligatoriedad en la continua-ción del contrato. Sin embargo, los hechos específicos de este caso exigen la aplicación de la doctrina constitucional sen-tada en Rivera v. Cobián Chinea, supra, al efecto de que la prórroga del arriendo no es obligatoria para el propietario bajo las circunstancias ya indicadas, que son las que pre-valecen en el caso de autos. El concepto de prórroga obli-gatoria por ministerio de ley, que constituye el ratio-decidendi en el caso de España, no es de aplicación al de autos. Es además digno de ser mencionado el hecho de que, en el caso de España, el contrato de arrendamiento tenía una duración de veintiséis años, que expirarían en el 1958, mientras que en el caso de autos el contrato es de mes a mes.
En las demandas ante nos no hay alegación alguna, de ser necesaria, en cuanto a la duración del contrato. Sin embargo, en las contestaciones de los demandados, formuladas conjuntamente y en los mismos documentos en que se presentan las “excepciones previas”, los demandados exponen que ellos han ocupado el local mediante contratos orales de arrendamiento, de mes a mes, con pagos mensuales. Una alegación o demanda defectuosa por razón de la omisión de algún hecho esencial puede ser suplida por la parte contraria mediante la alegación correspondiente en la contestación, surtiéndose el mismo efecto que se hubiese producido de haber sido insertada en la propia demanda. Jiménez Vda. Cobián v. Ramos, 51 D.P.R. 887, 390; Andréu, Aguilar & Co. v. *443Rodríguez, 36 D.P.R. 626; 71 C.J.S. 1169; Daggett v. Gray, 110 Cal. 169; Vaughn v. Jonas, 31 Cal.2d 586. Las admi-siones contenidas en nna contestación subsanan cualquier defecto de que pudiera adolecer la demanda. P. R. Benevolent Society v. Mun. de Ponce et al, 28 D.P.R. 824. Espe-cíficamente en una acción de desahucio, este Tribunal ha resuelto que es improcedente la “excepción previa general por falta de-hechos determinantes de causa de acción” inter-puesta contra una demanda de desahucio, cuando cualesquiera defectos de que adolezca una demanda, quedan subsanados por la contestación si ésta suple las deficiencias de la alegación del demandante. Cabassa v. Reyes, 27 D.P.R. 360.
Un contrato de arrendamiento que se admite no tiene término fijo de duración y el canon se paga a razón de un tanto mensual, se entiende hecho por meses, pudiendo el arrendador darlo por terminado al finalizar cualquier mes. Pueblo v. Carrasquillo, 58 D.P.R. 176; Puig v. Soto, 18 D.P.R. 132. Precisamente en el caso de Rivera v. Cobián Chinea, supra, el contrato era sin término fijo, pagándose un canon mensual. Por lo tanto, tal caso es directamente aplicable al de autos.
En las demandas se alega que la demandante adquirió los inmuebles el 20 de abril de 1951, y el día 23 de mayo de 1951 notificó y requirió a los demandados que los desalojaran. En su resolución el tribunal sentenciador determinó erróneamente que al dejar de hacer tal notificación dentro de los primeros quince días de mayo, había tenido lugar la tácita reconducción, “por lo menos por todo el mes de mayo”. Las demandas fueron radicadas el 14 de febrero de 1952. Como ya hemos visto, la demandante tenía derecho a negar la prórroga de los contratos y a recuperar la propiedad, y, por consiguiente, a requerir su desalojo. La demandante ejerció ese derecho y se vió precisada a cumplir con la ley vigente al esperar seis o más meses antes de radicar sus demandas de desahucio. Los demandados eran detentadores, mera-*444mente pagando por el uso de su local, ya que, una vez adqui-rida la propiedad por un nuevo dueño y negada la prórroga, no pudo haber contrato expreso o implícito entre las partes, no pudiendo haber, por lo tanto, tácita reconducción. Torres v. Biaggi, supra, a la página 875.2 La tácita recon-ducción se basa en el consentimiento tácito de las partes, que presume la ley. Cf. León Parra v. Gerardino, 58 D.P.R. 489. Al expresar la demandante su deseo y propósito de recuperar los locales y negar la prórroga de los contratos, tal expresión de voluntad excluye cualquier posible inferen-cia de consentimiento implícito. Cualquier alegada presun-ción de consentimiento de la demandante fué previamente rebatida por la propia demandante al requerir el desalojo de los locales de acuerdo con la ley. Siendo detentadores los demandados, tenía el tribunal a quo jurisdicción sobre la acción. Erró además el tribunal sentenciador al resolver que las demandas eran legalmente insuficientes.
Deben revocarse las sentencias apeladas y devolverse el caso al tribunal a quo para que se sigan los procedimientos posteriores que no sean incompatibles con esta opinión.3

 El artículo 12-A-7(a) dice 1947 pero debe ser 1946. Véase Rivera v. Cobián Chinea, infra, pág. 975, nota 2, en donde se tomó conoci-miento judicial del error.


(2)En España se ha resuelto que bajo el sistema de prórroga obliga-toria no puede haber tácita reconducción. Sentencias de 18 de septiembre de 1946 y de 7 de febrero de 1946. En el caso de autos la prórroga no es obligatoria para el arrendador. Pero no puede haber tácita reconduc-ción, por los fundamentos señalados en la opinión.


(3) Naturalmente, debe probarse en el tribunal a quo que realmente la demandante tiene el propósito de buena fe de recuperar los locales arrendados para retirarlos del mercado de alquileres y dedicarlos a su propio uso.